___________

                           No. 95-2471
                           ___________

Elton Jackson,                    *
                                  *
          Appellant,              *
                                  *
     v.                           *   Appeal from the United States
                                  *   District Court for the
Dennis Wilson; Brian Compton;     *   Western District of Missouri.
Jackie Thomas; David Dodson;      *        [UNPUBLISHED]
Earl Halderman; John Sydow;       *
Stewart Epps,                     *
                                  *
          Appellees.              *


                           ___________

                  Submitted:    February 7, 1996

                       Filed: February 13, 1996
                            ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Elton Jackson appeals from the district court's1 grant of
summary judgment to defendant prison officials in this 42 U.S.C.
§ 1983 action.    Jackson's motion to supplement the record is
granted. Having carefully reviewed the record and the parties'
submissions, we conclude the judgment of the district court was
correct. Accordingly, we affirm. See 8th Cir. R. 47B.




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri, adopting the report and
recommendation of the Honorable William A. Knox, United States
Magistrate Judge for the Western District of Missouri.
A true copy.


     Attest:


          CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                          -2-